NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3469-19

STATE OF NEW JERSEY,
(KEAN UNIVERSITY),

          Plaintiff-Appellant,

v.

COUNCIL OF NEW JERSEY
STATE COLLEGE LOCALS
AFT,

     Defendant-Respondent.
_________________________

                   Argued June 30, 2021 - Decided July 12, 2022

                   Before Judges Accurso and DeAlmeida.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Union County, Docket No. C-
                   000011-20.

                   Elizabeth A. Davies, Deputy Attorney General, argued
                   the cause for appellant (Matthew J. Platkin, Acting
                   Attorney General, attorney; Melissa H. Raksa,
                   Assistant Attorney General, of counsel; Elizabeth A.
                   Davies, on the briefs).
            Kevin P. McGovern argued the cause for respondent
            (Mets Schiro & McGovern, attorneys; Kevin P.
            McGovern, on the brief).

      The opinion of the court was delivered by

ACCURSO, J.A.D.

      Plaintiff Kean University appeals from a trial court order affirming an

arbitration award in favor of defendant Council of New Jersey State College

Locals, AFT, AFL-CIO, arguing the award was not reasonably debatable, was

procured by undue means, and the arbitrator exceeded and imperfectly

executed his powers. We agree the arbitrator exceeded his powers and the

award was not reasonably debatable. Thus, we reverse.

      The union filed the grievances in this matter in response to Kean's

decision to re-assign two tenured professors, one in Art History and the other

in Music, from teaching to curriculum development, student advising, and

recruitment, in response to falling enrollments in their programs. Kean filed a

scope of negotiations petition to restrain arbitration, asserting its decision to

reassign the professors to non-teaching duties "based on an educational policy

decision" was one within its academic judgment and managerial prerogative

and thus non-negotiable. The union countered that Kean was requiring

"faculty members to perform new jobs, unrelated to their core teaching


                                                                              A-3469-19
                                         2
function, apparently forever, while also denying them opportunities for

research."

      In its decision on the petition, the Public Employment Relations

Commission noted it has "consistently held that 'the right to assign teachers

non-teaching duties is a non-negotiable management prerogative,'" In re

Mahwah Bd. of Educ., P.E.R.C. No. 83-96, 9 N.J.P.E.R. ¶14051, 1983 N.J.

PERC LEXIS 334 at 3 (1983), although it has "place[d] no limitation on . . .

faculty grievance[s] challenging . . . non-teaching reassignment[s] on grounds

that same [are] beyond [the grievant's] primary duties," In re Warren Cnty.

Cmty. Coll., P.E.R.C. No. 2016-48, 42 N.J.P.E.R. ¶98, 2016 N.J. PERC

LEXIS 9 at 23 (2016). It also noted it has deemed such assignments

mandatorily negotiable when they "primarily affect the working hours,

workload, or compensation of employees," Mahwah, 9 N.J.P.E.R. at 3, and

likewise noted the allocation or rotation of non-teaching duties among teachers

is a mandatorily negotiable subject, In re Princeton Reg'l Bd. of Educ.,

P.E.R.C. No. 2003-15, 28 N.J.P.E.R. ¶33143, 2002 N.J. PERC LEXIS 69 at 9

(2002).

      Faced with the parties' conflicting narratives — the union

acknowledging the declining enrollments in the Art History and Music


                                                                           A-3469-19
                                       3
programs, while pointing out the University is still offering the courses the

grievants formerly taught, and Kean's contention that it chose the grievants for

non-teaching duties based on "an educational policy determination centered on

reducing student and program impact," while conceding it had originally

solicited volunteers for reassignment before conscripting the grievants for the

non-teaching assignments — PERC found Kean's articulated reason "of an

educational policy rationale" for its selection of the grievants for reassignment

"inconclusive."

      PERC accordingly restrained arbitration "to the extent that the instant

grievances challenge the University's managerial prerogative to assign non-

teaching duties" to the grievants. But it permitted arbitration to proceed on the

questions of 1) whether "the non-teaching duties" the University assigned the

grievants "fall outside the grievants' primary duties"; 2) "[t]he impact of

performing non-teaching duties" on the grievants in terms of "compensation,

workload, [and] working hours"; and 3) "[i]f the University cannot sufficiently

demonstrate that an educational policy rationale was in fact the basis for

assigning non-teaching duties to only the grievants," PERC permitted the

arbitrator to "proceed to assess the frequency/rotation/allocation of non -

teaching duties among employees."


                                                                              A-3469-19
                                        4
      The arbitrator, however, addressed none of those questions directly in

determining the University violated Article XII, Section B.7 and Article XII,

Section C.2 of the parties' collective negotiations agreement as the union

alleged. Instead, interpreting Article XII, "Faculty Responsibilities," and

specifically subsection 7 of section B, "Teaching Responsibilities," which

states:

            [a]ssignment of non-teaching duties within load for
            any faculty member, for any purpose, is a matter of
            academic/managerial judgement of the College/
            University

and subsection 2 of section C, "Other Responsibilities," providing in pertinent

part that

            [f]aculty responsibilities which have been traditionally
            performed by the faculty and are reasonable and
            consistent with sound academic practice shall be
            continued consistent with previous practice[,]

in conjunction with subsection 1 of section B, providing

            [t]he basic academic year teaching load for full-time
            faculty shall be twenty-four (24) teaching credit hours.
            All overload for full-time faculty shall be voluntary
            and overload rates shall be paid for all voluntary
            teaching assignments beyond twenty-four (24)
            teaching credit hours. No full-time faculty member
            may be assigned more than fifteen (15) teaching credit
            hours per semester within load. The teaching load for
            part-time faculty shall be a minimum of one half the
            teaching load for full-time faculty[,]

                                                                              A-3469-19
                                       5
the arbitrator concluded "Article XII has specific references to both teaching

load" and "the assignment of non-teaching duties," but "the language does not

include a clear and unambiguous formula setting all aspects of the

apportioning or balancing of 'teaching load' assignments and the performance

of 'non-teaching duties.'" Although finding the grievance did "not directly

implicate" Section C1 because "the nature of the non-teaching duties

themselves is not in dispute," thereby implicitly finding the non-teaching



1
    Article XII C. "Other Responsibilities" provides:

              1. Non-teaching duties include scholarly, research and
              artistic activities; service through sharing their
              professional expertise both within and beyond the
              College/University; and the mentoring and advisement
              of the students in their courses and programs. During
              the period of instruction faculty shall be present on
              campus as necessary to their professional
              responsibilities and shall also be accessible to
              students, faculty and staff colleagues through
              whatever normal, electronic, telephonic or written
              modes they find most convenient during the academic
              year. Nothing contained herein shall in any way affect
              the terms and/or continued application of any locally
              negotiated agreements and/or previous practices
              pertaining to non-teaching responsibilities, nor shall
              anything contained herein affect the rights of the
              College/University, UNION or Local Union under the
              New Jersey Employer-Employee Relations Act.


                                                                             A-3469-19
                                         6
duties were within the job description of a full-time tenured professor, he

nevertheless took it upon himself to "interpret" the language of Sections B.1

and B.7 of Article XII to devise a "formula" for apportioning between teaching

and non-teaching duties.

      Specifically, the arbitrator concluded

            the non-teaching duties that the University has the
            right to assign "within load" must be assigned in
            conjunction with a faculty member's performance of
            teaching credit hours and that the non-teaching duties
            must fall within the presence of a faculty member
            carrying a teaching load, so long as the availability of
            a credit course exists for assignment to the affected
            faculty member who is qualified to teach the course
            and is, in fact, taught as was done here by adjunct
            faculty instead of the full-time professor.

      The arbitrator thus determined that although the University had both

express and reserved rights under Article XII to assign non-teaching duties to

the grievants, he found the University's authority did not extend "to converting

a full-time faculty member's primary responsibility to teach credit courses

'within load' to the predominant or exclusive performance of non-teaching

duties involving administrative or programmatic work even if such work is

intended to support departmental goals and objectives." The arbitrator rejected

the undisputed evidence that the University had several times before assigned

tenured faculty members exclusively non-teaching duties, as all involved

                                                                              A-3469-19
                                        7
"negative behavioral or negative performance issues" not present in this case.

He concluded that

            [e]ven assuming that the University's decisions here
            were based on "operational considerations," its use of
            this broad and general term cannot serve as a fig leaf
            to allow for the conversion of a faculty member's
            primary duty to teach available courses within his or
            her expertise to one that instead predominantly or
            exclusively involves performing non-teaching duties.

      Turning to remedy, the arbitrator found no basis for a substantive

remedy on compensation as both grievants were paid as full-time faculty, and

the union had likewise failed to prove "any lost professional opportunities or

recognition/rewards due to the reassignments." Instead, the arbitrator directed

the University to cease and desist "from converting a faculty member's primary

duty to teach an available course within his or her expertise to an assignment

that predominantly or exclusively involves the performance of non-teaching

duties."

      The trial court rejected the University's arguments that the arbitrator

imposed new terms and conditions on the parties that were not a part of the

agreement, making his interpretation inconsistent with its plain meaning and

not reasonably debatable, modified the agreement in contravention of the

undisputed evidence of the parties' past practice, and exceeded his authority by


                                                                            A-3469-19
                                        8
going beyond PERC's scope of negotiations ruling. The University reprises

those arguments on appeal.

      Notwithstanding our limited review of arbitration awards, Bound Brook

Bd. of Educ. v. Ciripompa, 228 N.J. 4, 11 (2017), we have no hesitation in

finding the trial court erred in affirming this award. Beyond failing to directly

address the issues PERC charged him with resolving, the arbitrator plainly

added terms to the agreement the parties never negotiated; his interpretation of

the agreement is simply not reasonably debatable, see Borough of E.

Rutherford v. E. Rutherford PBA Local 275, 213 N.J. 190, 201-02 (2013), and

should have led to the trial court's refusal to enforce the award. See Borough

of Carteret v. Firefighters Mut. Benevolent Ass'n, Loc. 67, 247 N.J. 202, 212

(2021).

      The parties' collective negotiations agreement is clear. Section B.1 of

Article XII limits only the maximum number of teaching credit hours, "or its

equivalent," Article XII B.4., a faculty member may be assigned by the

University per year and per semester. The agreement plainly acknowledges a

faculty member's responsibilities include "teaching responsibilities," Article

XII B., and "other responsibilities," Article XII C. Article XII C.1. defines

such non-teaching duties to include "scholarly, research and artistic activities;


                                                                            A-3469-19
                                        9
service through sharing their professional expertise both within and beyond the

College/University; and the mentoring and advisement of the students in their

courses and programs."

      Contrary to the arbitrator's construction of the agreement, there is no

provision requiring faculty members be assigned to teach at least some part of

their maximum "load" each semester if appropriate classes are available. To

the contrary, pursuant to Section B.7. of Article XII, "[a]ssignment of non-

teaching duties within load for any faculty member, for any purpose, is a

matter of academic/managerial judgment of the College/University." The

University's prerogative to assign a faculty member non-teaching duties within

that faculty member's maximum "load" is stated with no limit other than the

non-teaching duties must be "responsibilities which have been traditionally

performed by faculty and are reasonable and consistent with sound academic

practice," Article XII C.2.

      The arbitrator thus had no call to determine how the University should

"apportion[] or balance[e] . . . 'teaching load' assignments and the performance

of 'non-teaching duties,'" and certainly none to impose a test for how the

University should assign non-teaching duties when the parties had never

negotiated one. The arbitrator disregarded the clear language of the agreement


                                                                             A-3469-19
                                      10
and effectively bound the parties to new terms and conditions, significantly

modifying the contract in the process. See Borough of Carteret, 247 N.J. at

212.

       Although the arbitrator failed to address directly the issues PERC

assigned him, his opinion makes clear he made findings on two of three of the

issues. As to whether "the non-teaching duties" the University assigned the

grievants "fall outside the grievants' primary duties," the arbitrator noted "the

nature of the non-teaching duties themselves is not in dispute." Both grievants

testified they had previously performed all the non-teaching duties currently

assigned them. Accordingly, there is no question but that the non-teaching

duties the University assigned the grievants were not outside the job

description of a full-time, tenured professor.

       The arbitrator also made clear in his discussion of remedy that the Union

had failed to establish the grievants had suffered "any lost professional

opportunities or recognition/rewards due to the reassignments." Because both

sides agree the grievants were still being paid as full-time, tenured professors,

it's clear the arbitrator found no "impact of performing non-teaching duties" on

the grievants in terms of "compensation, workload, [and] working hours."




                                                                             A-3469-19
                                       11
      That leaves the question of whether the University established "that an

educational policy rationale was in fact the basis for assigning non-teaching

duties to only the grievants." While there was considerable testimony

presented as to the criteria the University used to select the grievants for

reassignment, the arbitrator did not address whether the University established

an educational policy rationale for choosing them specifically. The arbitrator

stated he did "not reach any conclusions [as] to the parties' negotiations

obligation relating to the procedures of the reassignment of a faculty member

to the performance of non-teaching duties," leaving the parties to their rights

"to refer any such disagreements to their grievance procedure and/or PERC's

unfair labor practice jurisdiction."

      Because we find the University was within its rights under the parties'

clearly worded agreement to reassign full-time tenured faculty members such

as grievants to non-teaching duties within their job descriptions, as here, and

the arbitrator found they suffered no diminution in their compensation or any

loss of professional opportunities, recognition or rewards on account of the

reassignments, we reverse the trial court order confirming the award, as not

reasonably debatable, and vacate the award in its entirety. We leave the

parties to their rights under the agreement as to the frequency, rotation and


                                                                               A-3469-19
                                       12
allocation of non-teaching duties among employees, including the grievants in

the event the union can establish the absence of an educational policy rationale

for the reassignment.

      Reversed.




                                                                          A-3469-19
                                      13